
	
		II
		Calendar No. 454
		111th CONGRESS
		2d Session
		S. 1382
		[Report No. 111–219]
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Dodd (for himself,
			 Mr. Durbin, Mr.
			 Kennedy, Mr. Begich,
			 Mr. Udall of New Mexico,
			 Mr. Reid, Mr.
			 Rockefeller, Mrs. Gillibrand,
			 Mr. Kaufman, Mr. Johnson, Mr.
			 Sanders, Mrs. Murray,
			 Mr. Bennet, Mr.
			 Kirk, Mr. Brown of Ohio,
			 Mr. Kerry, Mr.
			 Nelson of Florida, and Mr.
			 Isakson) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Foreign
			 Relations
		
		
			June 29, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve and expand the Peace Corps for the 21st
		  century, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Peace Corps Improvement and Expansion
			 Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Firmly established
			 beliefs of the Peace Corps include the following:
				(A)The act of
			 volunteering has inherent value.
				(B)The foreign policy
			 goals of the United States are advanced by—
					(i)contributing to
			 the reduction of poverty; and
					(ii)fostering
			 international understanding.
					(2)More than 195,000
			 volunteers have ably served in the Peace Corps in 139 countries by—
				(A)working towards
			 economic and social development; and
				(B)promoting a better
			 understanding of—
					(i)the people of the
			 United States on the part of the peoples served; and
					(ii)other peoples on
			 the part of the people of the United States.
					(3)Today, the
			 importance and necessity is greater than ever for the Peace Corps—
				(A)to promote global
			 economic and social development;
				(B)to promote
			 understanding and friendship; and
				(C)to foster
			 collaboration with international nongovernmental organizations.
				(4)Since 1961, a
			 bi-partisan succession of Presidents and Congresses have endorsed the expansion
			 of the Peace Corps in order—
				(A)to meet requests
			 from countries to increase the size of the Peace Corps programs in their
			 countries;
				(B)to initiate Peace
			 Corps programs in countries where the Peace Corps does not currently
			 operate;
				(C)to provide more
			 opportunities for the people of the United States to engage in volunteer
			 service abroad; and
				(D)to renew dormant
			 Peace Corps programs.
				(5)The purpose of the
			 Peace Corps, as declared by section 2(a) of the Peace Corps Act (22 U.S.C.
			 2501), is to promote world peace and friendship by helping—
				(A)the people of
			 interested countries in meeting their needs for trained men and women,
			 particularly in meeting the basic needs of those living in the poorest areas of
			 such countries;
				(B)to promote a
			 better understanding of people of the United States on the part of the peoples
			 served; and
				(C)to promote a
			 better understanding of other peoples on the part of the people of the United
			 States.
				(6)As the Peace Corps
			 reaches its 50th anniversary in 2010, a new forward-looking strategy should be
			 developed to improve the effectiveness and efficiency of the Peace Corps in
			 pursuing the goals described in subparagraphs (A) through (C) of paragraph (5)
			 by analyzing and accounting for the strengths and weaknesses of the
			 following:
				(A)The program model
			 of the Peace Corps.
				(B)The current and
			 planned distribution of Peace Corps volunteers throughout the world.
				(C)Partnership
			 opportunities and operations of the Peace Corps.
				(D)Recruitment and
			 management practices of the Peace Corps with respect to the diversity of Peace
			 Corps volunteers and staff.
				3.Assessment and
			 strategic plan for improving and expanding Peace Corps
			(a)Assessment
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Director of the Peace Corps shall complete the assessment
			 described in paragraph (2) to determine how best—
					(A)to strengthen the
			 management capabilities and program effectiveness of the Peace Corps;
					(B)to expand
			 opportunities for Peace Corps volunteers; and
					(C)to increase the
			 size of the Peace Corps.
					(2)Assessment
			 describedThe assessment described in this paragraph means an
			 assessment of—
					(A)how the purpose of
			 the Peace Corps declared under section 2(a) of the Peace Corps Act (22 U.S.C.
			 2501(a)) translates into tangible strategic plans for the Peace Corps;
					(B)the distribution
			 of Peace Corps volunteers in country programs, including how and why volunteers
			 are assigned to various countries and jurisdictions of within countries;
					(C)the most effective
			 and efficient methods of improving support for the Peace Corps' goal of
			 promoting a better understanding of other peoples on the part of the people of
			 the United States;
					(D)the prospects for
			 partnerships with international and host country nongovernmental organizations
			 and other entities to achieve the goals of the Peace Corps through development
			 projects;
					(E)the adequacy of
			 the current program model of the Peace Corps and the feasibility of program
			 models such as the Peace Corps Response Program;
					(F)the effectiveness
			 and efficiency of volunteer recruitment strategies, methods, and resource
			 allocations used by the Peace Corps;
					(G)the effectiveness
			 of the Peace Corps in recruiting ethnically, socio-economically, and
			 geographically diverse volunteers with wide-ranging skills and
			 interests;
					(H)the skills and
			 interests of current Peace Corps volunteers;
					(I)options for
			 diversification of the skills and interests of Peace Corps volunteers,
			 including volunteers with skills and interests that relate to public health,
			 information technology, urban planning, social services, communications, and
			 community organizing;
					(J)the Peace Corps
			 volunteer training programs;
					(K)the options
			 available to volunteers to suspend payment of student loans while serving in
			 the Peace Corps;
					(L)the medical care
			 received by volunteers while serving in the Peace Corps;
					(M)the procedures of
			 the Peace Corps for mandatory medical separation of volunteers serving in the
			 Peace Corps;
					(N)the medical
			 screening process for volunteers entering service in the Peace Corps,
			 including—
						(i)the cost to the
			 Peace Corps of providing full reimbursement for medical tests under taken by
			 volunteers applying for or entering service in the Peace Corps;
						(ii)expanded
			 information for applicants including potentially disqualifying medical
			 conditions; and
						(iii)the cost of
			 extending the medical care provided by the Peace Corps to volunteers serving in
			 the Peace Corps to include the 5-month period beginning on the date on which a
			 volunteer completes service in the Peace Corps;
						(O)the causes of the
			 early termination of service in the Peace Corps, using the cohort and other
			 statistically appropriate methods and the reasons cited by volunteers
			 terminating their service in the Peace Corps early;
					(P)how the Peace
			 Corps can utilize information technology to improve—
						(i)program
			 efficiency, effectiveness, and coordination; and
						(ii)communication
			 among volunteers;
						(Q)mechanisms for
			 soliciting the views of volunteers serving in the Peace Corps, on a
			 confidential basis, regarding—
						(i)the support
			 provided to such volunteers by senior staff of the Peace Corps; and
						(ii)the operations of
			 the Peace Corps, including—
							(I)staffing
			 decisions;
							(II)site
			 selection;
							(III)language
			 training;
							(IV)country programs;
			 and
							(V)dialogue with host
			 country partners and ministries; and
							(R)mechanisms for
			 incorporating the views solicited in subparagraph (Q) into programming and
			 management decisions of the Peace Corps.
					(3)MethodThe
			 assessment shall—
					(A)be built on a
			 review of past experiences and studies; and
					(B)draw on the
			 knowledge of—
						(i)current Peace
			 Corps volunteers and staff, at all levels of seniority;
						(ii)returned Peace
			 Corps volunteers and staff; and
						(iii)host country
			 nationals and officials who have worked closely with Peace Corps
			 volunteers.
						(b)Strategic
			 plan
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Peace Corps shall develop, based on the
			 assessment required under subsection (a), a strategic plan for the Peace Corps
			 that—
					(A)encompasses the
			 findings of the Director with respect to the assessment required under
			 subsection (a); and
					(B)includes the
			 matters described in paragraph (2).
					(2)Matters
			 describedThe matters described in this paragraph include the
			 following:
					(A)1-year and 5-year
			 goals and benchmarks for the Peace Corps that address—
						(i)each matter
			 included in the assessment required under subsection (a); and
						(ii)such other
			 matters as the Director considers appropriate.
						(B)Strategies
			 for—
						(i)distributing
			 volunteers to countries in which they have maximum value-added for the host
			 country, for the United States, and for the volunteers themselves;
						(ii)identifying
			 countries with strategic value to Peace Corps goals, currently not served or
			 dormant, and proposals for starting new country programs or re-activating
			 dormant programs, as well as countries with less strategic relevance to Peace
			 Corps goals, including proposals for reducing or closing such country
			 programs;
						(iii)balancing the
			 Peace Corps’ independence with its need to remain relevant to broader United
			 States foreign goals; and
						(iv)ensuring that
			 Peace Corps operations and goals are not adversely affected in situations where
			 the bi-lateral relationship between the host country and the United States is
			 problematic.
						(c)Report
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Director of the Peace
			 Corps shall submit to the appropriate congressional committees a report that
			 includes—
					(A)the findings of the Director with respect
			 to the assessment required under subsection (a); and
					(B)the strategic plan
			 developed under subsection (b).
					(2)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
					(A)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate; and
					(B)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
					4.Limitation on
			 number of Presidential appointments under Peace Corps ActThe Peace Corps Act (22 U.S.C. 2501 et seq.)
			 is amended by inserting after section 19 the following:
			
				20.Limitation on
				number of political appointmentsExcept for appointments made under section
				12, the President may not make more than 15 concurrent appointments under this
				Act.
				.
		5.Authorization of
			 appropriationsSection 3(b) of
			 the Peace Corps Act (22 U.S.C. 2502(b)) is amended to read as follows:
			
				(b)Authorization of
				appropriations
					(1)In
				generalThere are authorized to be appropriated to carry out the
				purposes of this Act—
						(A)$450,000,000 for
				fiscal year 2010;
						(B)$575,000,000 for
				fiscal year 2011; and
						(C)$700,000,000 for
				fiscal year 2012.
						(2)Availability of
				fundsAmounts authorized to be appropriated under paragraph (1)
				for a fiscal year are authorized to remain available for that fiscal year and
				the subsequent fiscal
				year.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Peace Corps Improvement and Expansion
			 Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Firmly established
			 beliefs of the Peace Corps include the following:
				(A)The act of volunteering
			 has inherent value.
				(B)The foreign policy goals
			 of the United States are advanced by—
					(i)contributing to the
			 reduction of poverty; and
					(ii)fostering international
			 understanding.
					(2)More than 195,000
			 volunteers have ably served in the Peace Corps in 139 countries by—
				(A)working towards economic
			 and social development; and
				(B)promoting a better
			 understanding of—
					(i)the people of the United
			 States on the part of the peoples served; and
					(ii)other peoples on the
			 part of the people of the United States.
					(3)Today, the importance and
			 necessity is greater than ever for the Peace Corps—
				(A)to promote global
			 economic and social development;
				(B)to promote understanding
			 and friendship; and
				(C)to foster collaboration
			 with international nongovernmental organizations.
				(4)Since 1961, a bi-partisan
			 succession of Presidents and Congresses have endorsed the expansion of the
			 Peace Corps in order—
				(A)to meet requests from
			 countries to increase the size of the Peace Corps programs in their
			 countries;
				(B)to initiate Peace Corps
			 programs in countries where the Peace Corps does not currently operate;
				(C)to provide more
			 opportunities for the people of the United States to engage in volunteer
			 service abroad; and
				(D)to renew dormant Peace
			 Corps programs.
				(5)The purpose of the Peace
			 Corps, as declared by section 2(a) of the Peace Corps Act (22 U.S.C. 2501), is
			 to promote world peace and friendship by helping—
				(A)the people of interested
			 countries in meeting their needs for trained men and women, particularly in
			 meeting the basic needs of those living in the poorest areas of such
			 countries;
				(B)to promote a better
			 understanding of people of the United States on the part of the peoples served;
			 and
				(C)to promote a better
			 understanding of other peoples on the part of the people of the United
			 States.
				(6)As the Peace Corps
			 reaches its 50th anniversary in 2011, a new forward-looking strategy should be
			 developed to improve the effectiveness and efficiency of the Peace Corps in
			 pursuing the goals described in subparagraphs (A) through (C) of paragraph (5)
			 by analyzing and accounting for the strengths and weaknesses of the
			 following:
				(A)The program model of the
			 Peace Corps.
				(B)The current and planned
			 distribution of Peace Corps volunteers throughout the world.
				(C)Partnership opportunities
			 and operations of the Peace Corps.
				(D)Recruitment and
			 management practices of the Peace Corps with respect to the diversity of Peace
			 Corps volunteers and staff.
				3.Assessment and strategic
			 plan for improving and expanding Peace Corps
			(a)Assessment
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Peace Corps shall complete the assessment
			 described in paragraph (2) to determine how best—
					(A)to strengthen the
			 management capabilities and program effectiveness of the Peace Corps;
					(B)to expand opportunities
			 for Peace Corps volunteers; and
					(C)to increase the size of
			 the Peace Corps.
					(2)Assessment
			 describedThe assessment described in this paragraph means an
			 assessment of—
					(A)how the purpose of the
			 Peace Corps declared under section 2(a) of the Peace Corps Act (22 U.S.C.
			 2501(a)) translates into tangible strategic plans for the Peace Corps;
					(B)the distribution of Peace
			 Corps volunteers in country programs, including how and why volunteers are
			 assigned to various countries and jurisdictions of within countries;
					(C)the most effective and
			 efficient methods of improving and strengthening activities relating to the
			 Peace Corps' goal of promoting a better understanding of other peoples on the
			 part of the people of the United States, including enhanced funding to
			 implement, scale, and replicate such activities;
					(D)the prospects for
			 partnerships with international and host country nongovernmental organizations
			 and other entities to achieve the goals of the Peace Corps through development
			 projects;
					(E)the adequacy of the
			 current program model of the Peace Corps and the feasibility of program models
			 such as the Peace Corps Response Program;
					(F)the effectiveness and
			 efficiency of volunteer recruitment strategies, including strategies for
			 recruitment at graduate schools, methods, and resource allocations used by the
			 Peace Corps;
					(G)the effectiveness of the
			 Peace Corps in recruiting ethnically, socio-economically, and geographically
			 diverse volunteers with wide-ranging skills and interests;
					(H)the skills and interests
			 of current Peace Corps volunteers;
					(I)options for
			 diversification of the skills and interests of Peace Corps volunteers,
			 including volunteers with skills and interests that relate to public health,
			 information technology, urban planning, social services, communications, and
			 community organizing;
					(J)the Peace Corps volunteer
			 training programs;
					(K)the options available to
			 volunteers to suspend payment of student loans while serving in the Peace
			 Corps;
					(L)the medical care received
			 by volunteers while serving in the Peace Corps;
					(M)the procedures of the
			 Peace Corps for mandatory medical separation of volunteers serving in the Peace
			 Corps;
					(N)the medical screening
			 process for volunteers entering service in the Peace Corps, including—
						(i)the cost to the Peace
			 Corps of providing full reimbursement for medical tests under taken by
			 volunteers applying for or entering service in the Peace Corps;
						(ii)expanded information for
			 applicants including potentially disqualifying medical conditions; and
						(iii)the cost of extending
			 the medical care provided by the Peace Corps to volunteers serving in the Peace
			 Corps to include the 5-month period beginning on the date on which a volunteer
			 completes service in the Peace Corps;
						(O)the causes of the early
			 termination of service in the Peace Corps, using the cohort and other
			 statistically appropriate methods and the reasons cited by volunteers
			 terminating their service in the Peace Corps early;
					(P)how the Peace Corps can
			 utilize information technology to improve—
						(i)program efficiency,
			 effectiveness, and coordination; and
						(ii)communication among
			 volunteers;
						(Q)mechanisms for soliciting
			 the views of volunteers serving in the Peace Corps, on a confidential basis,
			 regarding—
						(i)the support provided to
			 such volunteers by senior staff of the Peace Corps; and
						(ii)the operations of the
			 Peace Corps, including—
							(I)staffing
			 decisions;
							(II)site selection;
							(III)language
			 training;
							(IV)country programs;
			 and
							(V)dialogue with host
			 country partners and ministries;
							(R)mechanisms for
			 incorporating the views solicited in subparagraph (Q) into programming and
			 management decisions of the Peace Corps; and
					(S)the adequacy of various
			 post-service benefits for volunteers and the potential impact of such benefits
			 on increasing, diversifying, and improving the pool of Peace Corps
			 applicants.
					(3)MethodThe
			 assessment shall—
					(A)be built on a review of
			 past experiences and studies; and
					(B)draw on the knowledge
			 of—
						(i)current Peace Corps
			 volunteers and staff, at all levels of seniority;
						(ii)returned Peace Corps
			 volunteers and staff; and
						(iii)host country nationals
			 and officials who have worked closely with Peace Corps volunteers.
						(b)Strategic plan
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Peace Corps shall develop, based on the
			 assessment required under subsection (a), a strategic plan for the Peace Corps
			 that—
					(A)encompasses the findings
			 of the Director with respect to the assessment required under subsection (a);
			 and
					(B)includes the matters
			 described in paragraph (2).
					(2)Matters
			 describedThe matters described in this paragraph include the
			 following:
					(A)1-year and 5-year goals
			 and benchmarks for the Peace Corps that address—
						(i)each matter included in
			 the assessment required under subsection (a); and
						(ii)such other matters as
			 the Director considers appropriate.
						(B)Strategies for—
						(i)distributing volunteers
			 to countries in which they have maximum value-added for the host country, for
			 the United States, and for the volunteers themselves;
						(ii)identifying countries
			 with strategic value to Peace Corps goals, currently not served or dormant, and
			 proposals for starting new country programs or re-activating dormant programs,
			 as well as countries with less strategic relevance to Peace Corps goals,
			 including proposals for reducing or closing such country programs;
						(iii)balancing the Peace
			 Corps’ independence with its need to remain relevant to broader United States
			 foreign goals; and
						(iv)ensuring that Peace
			 Corps operations and goals are not adversely affected in situations where the
			 bi-lateral relationship between the host country and the United States is
			 problematic.
						(c)Report
				(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Director of the Peace
			 Corps shall submit to the appropriate congressional committees a report that
			 includes—
					(A)the findings of the Director with respect
			 to the assessment required under subsection (a); and
					(B)the strategic plan
			 developed under subsection (b).
					(2)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
					(A)the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate; and
					(B)the Committee on Foreign
			 Affairs and the Committee on Appropriations of the House of
			 Representatives.
					4.Sense of Congress on
			 number of Presidential appointments under Peace Corps ActIt is the sense of Congress that, except for
			 appointments made under section 12 of the Peace Corps Act (22 U.S.C. 2511), the
			 President should not make more than 15 concurrent appointments under such Act
			 (22 U.S.C. 2501 et seq.).
		5.Authorization of
			 appropriationsSection 3(b)(1)
			 of the Peace Corps Act (22 U.S.C. 2502(b)(1)) is amended by striking are
			 authorized and all that follows through the period at the end and
			 inserting the following: is authorized to be appropriated to carry out
			 the purposes of this chapter such sums as may be necessary for such
			 purposes..
		
	
		June 29, 2010
		Reported with an amendment
	
